
	
		II
		112th CONGRESS
		2d Session
		S. 3197
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Ms. Snowe (for herself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reauthorize the women's business center program of the
		  Small Business Administration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Women's Small Business Ownership
			 Act of 2012.
		2.DefinitionIn this Act, the term
			 Administrator means the Administrator of the Small Business
			 Administration.
		3.Office of
			 Women’s Business Ownership
			(a)In
			 generalSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
				(1)in paragraph
			 (2)—
					(A)in
			 subparagraph (B)—
						(i)in
			 clause (i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning the
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, Government contracting, and other disciplines
			 required for—
							
								(I)starting,
				operating, and increasing the business of a small business
				concern;
								;
				and
						(ii)in
			 clause (ii), by striking Women's Business Center program each
			 place that term appears and inserting women's business center
			 program; and
						(B)in
			 subparagraph (C), by inserting before the period at the end the following:
			 , the National Women’s Business Council, and any association of women’s
			 business centers; and
					(2)by adding at
			 the end the following:
					
						(3)TrainingThe
				Administrator may provide annual programmatic and financial examination
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities.
						(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance proposal
				process and the programmatic and financial examination process by—
							(A)providing
				public notice of any announcement for financial assistance under subsection (b)
				or a grant under subsection (l) not later than the end of the first quarter of
				each fiscal year;
							(B)in the
				announcement described in subparagraph (A), outlining award and program
				evaluation criteria and describing the weighting of the criteria for financial
				assistance under subsection (b) and grants under subsection (l);
							(C)minimizing
				paperwork and reporting requirements for applicants for and recipients of
				financial assistance under this section;
							(D)standardizing
				the programmatic and financial examination process; and
							(E)providing to
				each women’s business center, not later than 60 days after the completion of a
				site visit to the women's business center (whether conducted for an audit,
				performance review, or other reason), a copy of any site visit reports or
				evaluation reports prepared by district office technical representatives or
				officers or employees of the
				Administration.
							.
				(b)Change of
			 title
				(1)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
					(A)in subsection
			 (a)—
						(i)by striking
			 paragraphs (1) and (4);
						(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
			 and
						(iii)by
			 inserting before paragraph (4), as so redesignated, the following:
							
								(2)the term
				Director means the Director of the Office of Women's Business
				Ownership established under subsection
				(g);
								;
						(B)by striking
			 Assistant Administrator each place that term appears and
			 inserting Director; and
					(C)in subsection
			 (g)(2), in the paragraph heading, by striking Assistant Administrator
			 and inserting Director.
					(2)Women's
			 Business Ownership Act of 1988Title IV of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7101 et seq.) is amended—
					(A)in section
			 403(a)(2)(B), by striking Assistant Administrator and inserting
			 Director;
					(B)in section
			 405, by striking Assistant Administrator and inserting
			 Director; and
					(C)in section
			 406(c), by striking Assistant Administrator and inserting
			 Director.
					4.Women’s
			 Business Center Program
			(a)Women’s
			 Business Center financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
				(1)in subsection
			 (a), as amended by section 3(b) of this Act—
					(A)by inserting
			 before paragraph (2) the following:
						
							(1)the term
				association of women’s business centers means an
				organization—
								(A)that
				represents not less than 51 percent of the women’s business centers that
				participate in a program under this section; and
								(B)whose primary
				purpose is to represent women’s business
				centers;
								;
				
					(B)by inserting
			 after paragraph (2) the following:
						
							(3)the term
				eligible entity means—
								(A)a private
				nonprofit organization;
								(B)a State,
				regional, or local economic development organization;
								(C)a
				development, credit, or finance corporation chartered by a State;
								(D)a junior or
				community college, as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f)); or
								(E)any
				combination of entities listed in subparagraphs (A) through
				(D);
								;
					(C)in paragraph (4),
			 by striking and at the end;
					(D)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(E)by adding
			 after paragraph (5) the following:
						
							(6)the term
				women's business center means a project conducted by an eligible
				entity under this
				section.
							;
					(2)in subsection
			 (b)—
					(A)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 and adjusting the margins accordingly;
					(B)by striking
			 The Administration and all that follows through 5-year
			 projects and inserting the following:
						
							(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section
							;
					(C)by striking
			 The projects shall and inserting the following:
						
							(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and economically
				disadvantaged women, and shall
							;
				and
					(D)by adding at
			 the end the following:
						
							(3)Amount of
				financial assistance
								(A)In
				generalThe Administrator may award financial assistance under
				this subsection of not less than $100,000 and not more than $150,000 per
				year.
								(B)Lower
				amountThe Administrator may award financial assistance under
				this subsection to a recipient in an amount that is less than $100,000 if the
				Administrator determines that the recipient is unable to make a non-Federal
				contribution of $100,000 or more, as required under subsection (c).
								(C)Equal
				allocationsIf the Administration has insufficient funds to
				provide financial assistance of not less than $100,000 for each recipient of
				financial assistance under this subsection in any fiscal year, the
				Administrator shall provide an equal amount of financial assistance to each
				recipient in the fiscal year, unless a recipient requests a lower amount than
				the allocated amount.
								(4)Consultation
				with associations of women’s business centersThe Administrator
				shall consult with each association of women’s business centers to
				develop—
								(A)a training
				program for the staff of women’s business centers and the Administration;
				and
								(B)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the women’s business center program, including grant program
				improvements under subsection (g)(4).
								;
				
					(3)in subsection
			 (c)—
					(A)in paragraph
			 (1) by striking the recipient organization and inserting
			 an eligible entity;
					(B)in paragraph
			 (3), in the second sentence, by striking a recipient
			 organization and inserting an eligible entity;
					(C)in paragraph
			 (4)—
						(i)by striking
			 recipient of assistance and inserting eligible
			 entity;
						(ii)by striking
			 such organization and inserting the eligible
			 entity; and
						(iii)by striking
			 recipient and inserting eligible entity;
			 and
						(D)in paragraph
			 (5)—
						(i)in
			 subparagraph (A), by striking a recipient organization and
			 inserting an eligible entity; and
						(ii)by
			 striking the recipient organization each place it appears and
			 inserting the eligible entity; and
						(E)by adding at end
			 the following:
						
							(6)Separation of
				project and fundsAn eligible entity shall—
								(A)carry out a
				project under this section separately from other projects, if any, of the
				eligible entity; and
								(B)separately
				maintain and account for any financial assistance under this
				section.
								;
					(4)in subsection
			 (e)—
					(A)by striking
			 applicant organization and inserting eligible
			 entity;
					(B)by striking
			 a recipient organization and inserting an eligible
			 entity; and
					(C)by striking
			 site;
					(5)by striking
			 subsection (f) and inserting the following:
					
						(f)Applications
				and criteria for initial financial assistance
							(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b) shall submit
				to the Administrator an application that contains—
								(A)a
				certification that the eligible entity—
									(i)has
				designated an executive director or program manager, who may be compensated
				using financial assistance under subsection (b) or other sources, to manage the
				center on a full-time basis;
									(ii)as a
				condition of receiving financial assistance under subsection (b),
				agrees—
										(I)to receive a
				site visit by the Administrator as part of the final selection process;
										(II)to undergo
				an annual programmatic and financial examination; and
										(III)to the
				maximum extent practicable, to remedy any problems identified pursuant to the
				site visit or examination under subclause (I) or (II); and
										(iii)meets the accounting and reporting
				requirements established by the Director of the Office of Management and
				Budget;
									(B)information
				demonstrating that the eligible entity has the ability and resources to meet
				the needs of the market to be served by the women's business center for which
				financial assistance under subsection (b) is sought, including the ability to
				obtain the non-Federal contribution required under subsection (c);
								(C)information
				relating to the assistance to be provided by the women's business center for
				which financial assistance under subsection (b) is sought in the area in which
				the women's business center is located;
								(D)information
				demonstrating the experience and effectiveness of the eligible entity
				in—
									(i)conducting
				financial, management, and marketing assistance programs, as described in
				subsection (b)(2), which are designed to teach or upgrade the business skills
				of women who are business owners or potential business owners;
									(ii)providing
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
									(iii)working
				with resource partners of the Administration and other entities, such as
				universities; and
									(E)a 5-year plan
				that describes the ability of the women's business center for which financial
				assistance is sought—
									(i)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
									(ii)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged.
									(2)Additional
				informationThe Administrator shall make any request for
				additional information from an organization applying for financial assistance
				under subsection (b) that was not requested in the original announcement in
				writing.
							(3)Review and
				approval of applications for initial financial assistance
								(A)In
				generalThe Administrator shall—
									(i)review each
				application submitted under paragraph (1), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
									(ii)to the
				extent practicable, as part of the final selection process, conduct a site
				visit to each women's business center for which financial assistance under
				subsection (b) is sought.
									(B)Selection
				criteria
									(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection criteria that
				are—
										(I)established
				before the date on which applicants are required to submit the
				applications;
										(II)stated in
				terms of relative importance; and
										(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under subsection (b) made by the Administrator.
										(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—
										(I)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to teach or enhance the business skills of women who are business owners or
				potential business owners;
										(II)the ability
				of the applicant to begin a project within a minimum amount of time;
										(III)the ability
				of the applicant to provide training and services to a representative number of
				women who are socially and economically disadvantaged; and
										(IV)the location
				for the women's business center proposed by the applicant, including whether
				the applicant is located in a State in which there is not a women's business
				center receiving funding from the Administration.
										(C)ProximityIf
				the principal place of business of an applicant for financial assistance under
				subsection (b) is located less than 50 miles from the principal place of
				business of a women’s business center that received funds under this section on
				or before the date of the application, the applicant shall not be eligible for
				the financial assistance, unless the applicant submits a detailed written
				justification of the need for an additional center in the area in which the
				applicant is located.
								(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
								;
				and
				(6)in subsection
			 (m)—
					(A)by striking
			 paragraph (3) and inserting the following:
						
							(3)Application
				and approval for renewal grants
								(A)Solicitation of applicationsThe Administrator shall solicit
				applications and award grants under this subsection for the first fiscal year
				beginning after the date of enactment of the Women's Small Business Ownership Act of
				2012, and every third fiscal year thereafter.
								(B)Contents of
				applicationEach eligible entity desiring a grant under this
				subsection shall submit to the Administrator an application that
				contains—
									(i)a
				certification that the applicant—
										(I)is an
				eligible entity;
										(II)has
				designated a full-time executive director or program manager to manage the
				women's business center operated by the applicant; and
										(III)as a
				condition of receiving a grant under this subsection, agrees—
											(aa)to receive a
				site visit as part of the final selection process;
											(bb)to submit,
				for the 2 full fiscal years before the date on which the application is
				submitted, annual programmatic and financial examination reports or certified
				copies of the compliance supplemental audits under OMB Circular A–133 of the
				applicant; and
											(cc)to remedy
				any problem identified pursuant to the site visit or examination under item
				(aa) or (bb);
											(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center for which a
				grant under this subsection is sought, including the ability to obtain the
				non-Federal contribution required under paragraph (4)(C);
									(iii)information
				relating to assistance to be provided by the women's business center in the
				area served by the women's business center for which a grant under this
				subsection is sought;
									(iv)information
				demonstrating that the applicant has worked with resource partners of the
				Administration and other entities;
									(v)a 3-year plan
				that describes the ability of the women's business center for which a grant
				under this subsection is sought—
										(I)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
										(II)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
										(vi)any
				additional information that the Administrator may reasonably require.
									(C)Review and
				approval of applications for grants
									(i)In
				generalThe Administrator shall—
										(I)review each
				application submitted under subparagraph (B), based on the information
				described in such subparagraph and the criteria set forth under clause (ii) of
				this subparagraph; and
										(II)whenever
				practicable, as part of the final selection process, conduct a site visit to
				each women's business center for which a grant under this subsection is
				sought.
										(ii)Selection
				criteria
										(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that are—
											(aa)established
				before the date on which applicants are required to submit the
				applications;
											(bb)stated in
				terms of relative importance; and
											(cc)publicly
				available and stated in each solicitation for applications for grants under
				this subsection made by the Administrator.
											(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
											(aa)the total
				number of entrepreneurs served by the applicant;
											(bb)the total
				number of new startup companies assisted by the applicant;
											(cc)the
				percentage of clients of the applicant that are socially or economically
				disadvantaged; and
											(dd)the
				percentage of individuals in the community served by the applicant who are
				socially or economically disadvantaged.
											(iii)Conditions
				for continued fundingIn determining whether to make a grant
				under this subsection, the Administrator—
										(I)shall
				consider the results of the most recent evaluation of the women's business
				center for which a grant under this subsection is sought, and, to a lesser
				extent, previous evaluations; and
										(II)may withhold
				a grant under this subsection, if the Administrator determines that the
				applicant has failed to provide the information required to be provided under
				this paragraph, or the information provided by the applicant is
				inadequate.
										(D)NotificationNot
				later than 60 days after the date of each deadline to submit applications, the
				Administrator shall approve or deny any application under this paragraph and
				notify the applicant for each such application of the approval or
				denial.
								(E)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
								;
				and
					(B)by striking
			 paragraph (5) and inserting the following:
						
							(5)Award to
				previous recipientsThere shall be no limitation on the number of
				times the Administrator may award a grant to an applicant under this
				subsection.
							.
					(b)Technical
			 and conforming amendments
				(1)In
			 generalSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
					(A)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
					(B)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1 of each year, the Administrator;
					(C)in subsection
			 (k)—
						(i)by striking
			 paragraphs (1), (2), and (4);
						(ii)by
			 redesignating paragraph (3) as paragraph (5); and
						(iii)by
			 inserting before paragraph (5), as so redesignated, the following:
							
								(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until expended,
				$14,500,000 for each of fiscal years 2013, 2014, and 2015.
								(2)Use of
				fundsAmounts made available
				under this subsection may only be used for grant awards and may not be used for
				costs incurred by the Administration in connection with the management and
				administration of the program under this section.
								(3)Continuing
				grant and cooperative agreement authority
									(A)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable, promptly
				reimburse funds to any women’s business center awarded financial assistance
				under this section if the center meets the eligibility requirements under this
				section.
									(B)Suspension
				or terminationIf the Administrator has entered into a grant or
				cooperative agreement with a women's business center under this section, the
				Administrator may not suspend or terminate the grant or cooperative agreement,
				unless the Administrator—
										(i)provides the
				women's business center with written notification setting forth the reasons for
				that action; and
										(ii)affords the
				women's business center an opportunity for a hearing, appeal, or other
				administrative proceeding under chapter 5 of title 5, United States
				Code.
										; 
						(D)in subsection
			 (m)—
						(i)in
			 paragraph (2), by striking subsection (b) or (l) and inserting
			 this subsection or subsection (b); and
						(ii)in
			 paragraph (4)(D), by striking or subsection (l); and
						(E)by
			 redesignating subsections (m) and (n), as amended by this Act, as subsections
			 (l) and (m), respectively.
					(2)Prospective
			 repealSection 1401(c)(2) of the Small Business Jobs Act of 2010
			 (15 U.S.C. 636 note) is amended—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)by redesignating
				paragraph (6), as added by section 4(a)(3)(E) of the
				Women's Small Business Ownership Act of
				2012, as paragraph
				(5).
							.
					(c)Effect on
			 existing grants
				(1)Terms and
			 conditionsA nonprofit organization receiving a grant under
			 section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the
			 day before the date of enactment of this Act, shall continue to receive the
			 grant under the terms and conditions in effect for the grant on the day before
			 the date of enactment of this Act, except that the nonprofit organization may
			 not apply for a renewal of the grant under section 29(m)(5) of the Small
			 Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of
			 enactment of this Act.
				(2)Length of
			 renewal grantThe Administrator may award a grant under section
			 29(l) of the Small Business Act, as so redesignated by subsection (b)(5) of
			 this Act, to a nonprofit organization receiving a grant under section 29(m) of
			 the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the
			 date of enactment of this Act, for the period—
					(A)beginning on the
			 day after the last day of the grant agreement under such section 29(m);
			 and
					(B)ending at the end
			 of the third fiscal year beginning after the date of enactment of this
			 Act.
					5.Study and
			 report on economic issues facing women's business centers
			(a)StudyThe
			 Comptroller General of the United States shall conduct a broad study of the
			 unique economic issues facing women's business centers located in covered areas
			 to identify—
				(1)the
			 difficulties such centers face in raising non-Federal funds;
				(2)the
			 difficulties such centers face in competing for financial assistance,
			 non-Federal funds, or other types of assistance;
				(3)the
			 difficulties such centers face in writing grant proposals; and
				(4)other
			 difficulties such centers face because of the economy in the type of covered
			 area in which such centers are located.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 under subsection (a), which shall include recommendations, if any, regarding
			 how to—
				(1)address the
			 unique difficulties women's business centers located in covered areas face
			 because of the type of covered area in which such centers are located;
				(2)expand the
			 presence of, and increase the services provided by, women's business centers
			 located in covered areas; and
				(3)best use
			 technology and other resources to better serve women business owners located in
			 covered areas.
				(c)Definition
			 of covered areaIn this section, the term covered
			 area means—
				(1)any State
			 that is predominantly rural, as determined by the Administrator;
				(2)any State
			 that is predominantly urban, as determined by the Administrator; and
				(3)any State or
			 territory that is an island.
				6.Study and report
			 on oversight of women's business centers
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the oversight
			 of women's business centers by the Administrator, which shall include—
				(1)an analysis of
			 the coordination by the Administrator of the activities of women's business
			 centers with the activities of small business development centers, the Service
			 Corps of Retired Executives, and Veteran Business Outreach Centers;
				(2)a comparison of
			 the types of individuals and small business concerns served by women's business
			 centers and the types of individuals and small business concerns served by
			 small business development centers, the Service Corps of Retired Executives,
			 and Veteran Business Outreach Centers; and
				(3)an analysis of
			 performance data for women's business centers that evaluates how well women's
			 business centers are carrying out the mission of women's business centers and
			 serving individuals and small business concerns.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 under subsection (a), which shall include recommendations, if any, for
			 eliminating the duplication of services provided by women's business centers,
			 small business development centers, the Service Corps of Retired Executives,
			 and Veteran Business Outreach Centers.
			
